Citation Nr: 1536718	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  08-32 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a skin disorder, to include of the face and head.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and L.K.


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1963 to September 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which, in relevant part denied entitlement to service connection for a skin disorder.  

The Veteran and L. K. testified at a hearing before the undersigned in September 2010.  A transcript is of record.

The Board remanded the claim on appeal in December 2010, September 2012, and October 2014.  The Board additionally decided other service connection claims in September 2012.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran was afforded his most recent VA skin diseases examination in November 2014.  The examiner diagnosed current eczema, noting a current outbreak on both hands, on the right elbow, and on top of the scalp.  He also diagnosed seborrheic keratosis of the right knee.  In the examination report, the examiner gave the opinion that the Veteran's current diagnosis of eczema was clearly not chloracne nor acneform disease, and that it was not consistent with any disease of herbicide exposure.  The examiner did not, however, address whether the Veteran's seborrheic keratosis was a form of chloracne or other acneform disease consistent with chloracne or otherwise a disease or condition cause by herbicide exposure.  Clarification is required.  Cf. 38 C.F.R. § 4.2 (2015).  

Accordingly, this claim is REMANDED for the following action:

1.  Ask the examiner who conducted the November 2014 VA skin disease examination to again review the claims file, including any new evidence.  

The examiner should provide a specific opinion as to whether currently diagnosed seborrheic keratosis consists of chloracne or other acneform disease consistent with chloracne, or of any other disease or disorder that is at least as likely as not (50 percent or greater probability) a disease or condition that is caused by herbicide exposure.  

If the examiner is not available, ask another equally qualified examiner to review the entire record and provide the requested opinion.  The examiner should provide reasons for all opinions.  If further examination is recommended, this should be arranged.

2.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




